DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 11/12/20, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. Applicant’s amendment to the claim language has rendered the previous objection moot. 

Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.
	Applicant has amended the limitations previously found in now cancelled claim 4 into claim 1. This subject matter was taught by Mullaney (US 3,331,293) which Applicant argues teaches only a single distribution pipe (42) fluidly connected to a heating device (77) and as such fails to teach two separate channels. However Mullaney teaches that after passing through pipe (42) the air is supplied through two separate channels (44/46). As such Mullaney does teach the use of two separate channels.

Claim Objections
Claim 15 is objected to because of the following informalities:

at least partially inserting the end areas of the package sleeves arranged on different mandrel wheels in order to heat them in parallel and at least partially into a gap of at least two heating devices of the apparatus according to claim 1, and in the gap are blown against with hot air
Is the claim describing a method of inserting sleeves on the mandrel wheels or are the sleeves being described as “the package sleeves arranged on different mandrel wheels”. If they aren’t being inserted into the mandrel wheels are they being inserted into something else before being “at least partially into a gap”? What does “and in the gap are blown against with hot air apply to, the end areas?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-3, 5, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,120,089 (Monroe) in view of US 3,789,746 (Martensson), US 3,668,369 (Howe) and US 3,331,293 (Mullaney).
	Regarding claim 1, Monroe discloses an apparatus for filling packages comprising:
	a heating unit (212/224) for at least partially heating with hot air end areas of package sleeves (51) arranged on a mandrel wheel (142);
	a sealing unit (148/149/150) for closing and welding the end areas of the heated package sleeves arranged on a mandrel wheel in a liquid-tight manner;
	a filling device (109) for filling the package sleeves;
	wherein the heating unit comprises a plurality of heating devices (224) for at least partially heating with hot air end areas of package sleeves;
	wherein the heating unit includes an air supply device (221/222) for supplying air to be heated to the heating devices;
	wherein the heating devices each have a nozzle unit (212) for blowing hot air produced in the heating device against the end area of the package sleeve;
	wherein the heating devices are each separately connected to the air supply device by means of at least one holder and are each separately held on the air supply device by means of the at least one holder (see annotated cutout of Fig. 11 below).

    PNG
    media_image1.png
    307
    329
    media_image1.png
    Greyscale

	However, while Monroe discloses that the air supply device directs air to multiple heaters it does not disclose the use of multiple mandrels or that the holder has two separate air channels feeding the heater. Also, Monroe utilizes combustion heaters rather than electrical heating elements.
	Martensson teaches an apparatus for filling and sealing packages comprising multiple mandrels (6) which seal packages (4) with separate heaters (8) supplied with air from an air supply source.
	It would have been obvious to one of ordinary skill in the art to utilize multiple mandrels, as taught by Martensson, to increase the rate of production.
	Howe teaches a heating apparatus for forming packages comprising a heating device which utilizes an electrical heating element (65).
	It would have been obvious to one of ordinary skill in the art to utilize electrical heating elements, as taught by Howe, since they can provide steady/consistent heating in a safer and more environmentally friendly manner. 

	It would have been obvious to one of ordinary skill in the art to utilize two separate channels to supply the heating device, as taught by Mullaney, so that the supplied air can be more evenly distributed around the heater.

	Regarding claim 2, Monroe states that the at least one holder is connected on a distribution pipe (222) to the air supply device and the heating devices are each separately held on the distribution pipe of the air supply device by means of the at least one holder (Fig. 11).

	Regarding claim 3, Monroe states that the heating elements of the heating devices are fluidly connected to the air supply device by means of the at least one holder and are only supplied with air to be heated by the holders (Fig. 11).

	Regarding claim 5, Monroe states that the at least one holder is provided on an area of the heating device assigned to the heating element (combustion chamber 224).

	Regarding claim 7, the electrical heating device taught by Howe has at least one annular channel (54/55) for conducting the air to be heated outside of the heating element, the heating element designed such that the air to be heated, while in the channel outside the heating element, is at least partially conveyed in a direction opposite to that in which the heated air travels towards the nozzle (Fig. 2, air in channel 55 travels opposite to heated air traveling in center traveling towards the outlet).

	Regarding claim 8, the channels of the heating device taught by Howe is provided circumferentially to the heating element (Fig. 2 and 3).

	Regarding claim 9, the heating device as taught by Howe comprises a channel and heating element designed such that the air in the channel and the air in the heating element flow in opposite directions to one another (Fig. 2, air in channel 55 travels opposite to heated air traveling in center traveling towards the outlet).

	Regarding claim 15, Monroe discloses a method for forming packages in which:
	providing a packaging apparatus comprising:
			a heating unit (212/224) for at least partially heating with hot air end areas of package sleeves (51) arranged on a mandrel wheel (142);
		a sealing unit (148/149/150) for closing and welding the end areas of the heated package sleeves arranged on a mandrel wheel in a liquid-tight manner;
		a filling device (109) for filling the package sleeves;
		wherein the heating unit comprises a plurality of heating devices (224) for at least partially heating with hot air end areas of package sleeves;
		wherein the heating unit includes an air supply device (221/222) for supplying air to be heated to the heating devices;
		wherein the heating devices each have a nozzle unit (212) for blowing hot air produced in the heating device against the end area of the package sleeve;


    PNG
    media_image1.png
    307
    329
    media_image1.png
    Greyscale

	heating an end area of a plurality of package sleeves (51) arranged on a mandrel wheel (142) in parallel;
	at least partially inserting the end areas of the sleeves into a gap of a heating device (212/215/224) of a packaging apparatus where they are blown against with hot air;
	sealing (148/149/150) the heated ends;
	supplying the air to be heated with an air supply device (221); and
	at least two heating devices are each separately held on the air supply device by means of at least one holder (annotated figure above).
	However, while Monroe discloses a method of supplying air from the air supply device to multiple heaters simultaneously/in parallel it does not disclose the use of multiple mandrels or feeding the heaters through two separate conduits. Also, Monroe utilizes combustion heaters rather than electrical heating elements. 

	It would have been obvious to one of ordinary skill in the art to utilize multiple mandrels, as taught by Martensson, to increase the rate of production.
	Howe teaches a heating apparatus for forming packages comprising a heating unit which utilizes an electrical heating element (65).
	It would have been obvious to one of ordinary skill in the art to utilize electrical heating elements, as taught by Howe, since they can provide steady/consistent heating in a safer and more environmentally friendly manner.
	Mullaney teaches an apparatus for forming packages comprising a heating device (77) supplied by two separate channels (44/46).
	It would have been obvious to one of ordinary skill in the art to utilize two separate channels to supply the heating device, as taught by Mullaney, so that the supplied air can be more evenly distributed around the heater.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Martensson, Howe and Mullaney as applied to claim 1 above, and further in view of US 3,249,024 (Shiu).
	Regarding claim 6, Monroe states the inclusion of a single holder which includes a conduit for airflow which supports each heating device on the assembly but does not state the inclusion of a second holder.

	It would have been obvious to one of ordinary skill in the art to provide a second holder which acts to support/secure the heating device, as taught by Shiu, so increase the strength of the structure and reduce the load/strain on the first holder which if deformed or damaged could interrupt airflow to the heating device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Martensson, Howe and Mullaney as applied to claim 1 above, and further in view of US 3,566,762 (Vadas).
	Regarding claim 10, Monroe in view of Martensson, Howe and Mullaney does not teach the inclusion of a regulating unit having an annular gap to regulate a rate of air flow to be heated.
	Vadas teaches a package forming and sealing apparatus comprising a heating unit (691) connected to an air supply (676/677). The rate of flow of air to be heated to the heating element is controlled by a regulating unit (684/686) having an annular gap with an alterable (687/688/689) free flow cross-section.
	It would have been obvious to one of ordinary skill in the art to provide a regulating unit, as taught by Vadas, to improve control over the temperature of the air being applied to the package. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Martensson, Howe and Mullaney as applied to claim 1 above, and further in view of US 6,149,566 (Nishio).
Regarding claims 11-13, Monroe states that the nozzle unit has a square or rectangular opening for receiving one end of a package sleeve and the opening is delimited by an outer wall (215/216/217) with openings (218) for hot air to flow out of. However Monroe does not depict a circumferential gap (opening defined between inner and outer walls) in which a larger total area of openings are provided in at least one corner area.
	Nishio teaches a device for heat-sealing packaging sleeves comprising a nozzle unit (62) with a square or rectangular gap between an inner (71) and outer (72) nozzle wall member (Fig. 2). The inner wall including individual openings (101/104/105) with a larger total area of openings (concentration of openings) located at the corner areas (Fig. 2). The contour of the openings of the inner wall is V-shaped in the corner areas (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to utilize a circumferential gap opening in which the placement/concentration of openings are in a concentrated (larger total opening area) V-shape at the corners, as taught by Nishio, to permit the assembly of different types of package sleeve having different folding arrangements which would require different disbursement/application of heated air.

	Regarding claim 14, Monroe in view of Martensson, Howe, Mullaney and Nishio teaches the formation of a nozzle having a circumferential gap however the teaching of Nishio is silent on the width of the gap. It would have been an obvious matter of design choice to a person of ordinary skill in the art to space size the gap to be less than 3 mm because Applicant has not disclosed that sizing the gap to be less than 3 mm provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the nozzle structure taught by Nishio to perform equally well because the spacing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754